Citation Nr: 0113039	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-16 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for trench mouth and 
pyorrhea.

2.  Entitlement to dental treatment due to trench mouth and 
pyorrhea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to March 
1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an October 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for trench mouth and pyorrhea and denied entitlement to 
dental treatment due to trench mouth and pyorrhea.  

The Board notes that in an April 2000 statement, a 
congressional representative stated that the veteran had 
paperwork to suggest that his problems stemmed from 
penicillin injections given during service.  The 
representative referenced several VA doctors described as 
familiar with the veteran's case.  To the extent this may 
amount to a claim for benefits, this matter is referred to 
the RO for appropriate consideration.



REMAND

A review of the record reflects that in February 2000, the 
veteran requested a personal hearing with VA.  A RO hearing 
was scheduled for February 2000.  The record further reflects 
that the hearing was canceled by the veteran's 
representative.  It was noted that a hearing was desired 
after additional evidence had been associated with the claims 
folder.  

In an April 2000 statement from a congressional 
representative, it was noted that the veteran's hearing had 
been canceled by his service representative, but a new 
hearing had not been scheduled.  In May 2000, the RO issued a 
supplemental statement of the case as to the issues on 
appeal.  The RO noted that such was being issued in advance 
of the personal hearing requested by the veteran so that he 
would be fully informed of the evidence considered and the 
reasons for the denial of his claims.  The veteran's July 
2000 substantive appeal reflects he did not want a hearing 
before a Member of the Board; however, this form clearly 
states that it is not to be used to request a hearing before 
a RO hearing officer.  Thus, the Board must assume that the 
veteran continues to desire a RO hearing and remand for that 
purpose is required.  

Additionally, the Board notes that the issues in the present 
case were denied in an October 1999 rating decision on the 
bases that the claims were not well grounded.  There has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Service medical records reflect a 
diagnosis of a moderately severe bilateral Vincent's 
infection in April 1945.  Subsequent treatment records 
reflect moderate adult periodontitis type II, moderate to 
severe plaque and calculus with moderate bone loss in the 
maxillary and mandible areas.  The Board is of the opinion 
that a VA dental examination is necessary to clearly 
establish the presence or absence of a service-connected 
dental disorder for treatment purposes.  
 
Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should clarify whether the 
veteran does or does not want a hearing, 
and, if so, the appropriate hearing 
requested should be scheduled.  

3.  The RO should schedule the veteran for 
a VA dental examination.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report.  All indicated studies 
should be performed and reported in 
detail.  The examiner is requested to 
identify all current dental disorders.  
The examiner is requested to specifically 
comment upon the presence or absence of 
trench mouth and pyorrhea.  The examiner 
is also requested to express an opinion as 
to whether it as likely as not that any 
current dental condition is related to the 
veteran's in-service bilateral Vincent's 
infection or any other incident of 
service.  A complete rationale for any 
opinion expressed must be provided.  

4. Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
his, if any, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





